 

Case 1:18-cr-00259-PKC CPRTE RK fee 12/18/18 Page 1 of 14

  

WO SDNY
UNITED STATES DISTRICT COURT | OOO UMENTE
SOUTHERN DISTRICT OF NEW YORK 1) C PRONICALLY FILED
Tort Se gC#:
' GAs TED. QEC 18 2018
UNITED STATES OF AMERICA J ES
-v. - INDICTMENT
ALEKSANDR RAZUMOVSKIY, $2 18 Cr. 259 (PKC)

RAMIL FAZLUTDINOV,
MARKO STASIV, and
GENNADY TOPOROV,

Defendants.

COUNT ONE
(Conspiracy to Commit Wire Fraud and Bank Fraud)
The Grand Jury charges:
Overview of the Scheme

1. ALEKSANDR RAZUMOVSKIY, RAMIL FAZLUTDINOV, MARKO
STASIV, and GENNADY TOPOROV, the defendants, and others,
participated in a coordinated scheme to defraud check~-cashing
businesses and federally-insured banks (the “Check Scam”). The
Check Scam began as early as September 2016 and continued until
in or about February 2018.

2. The Check Scam’s primary objective was to
generate illicit profit for its participants by deceiving check-
cashing business and banks into honoring payroll checks for
which insufficient funds were available to cover the face-value

of the checks. As described in more detail below, the Check Scam
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 2 of 14 * ~*

involved building trust and confidence with check-cashing
business and banks through a purportedly legitimate course of
dealings before taking advantage of that trust and confidence to
stage intentional, coordinated overdrafts.

3. ALEKSANDR RAZUMOVSKIY, RAMIL FAZLUTDINOV, MARKO
STASIV, and GENNADY TOPOROV, the defendants, and others,
coordinated, executed, or planned to execute the Check Scam in
various locations around the country, including (a) Miami,
Florida; (b) the Eastern part of Virginia, including
Alexandria, Norfolk, and Richmond; (c) the Chicago, Illinois,
area; (dad) Houston, Texas; (e) Baltimore, Maryland; (f) the
Atlanta, Georgia area; (g) the Los Angeles, California area; (h)
the San Francisco, California area; and (i) the New York City
area, including Bronx, New York.

A. The Check Scam involved the use of fraudulently
obtained identity documents, sham companies, and interstate
wires.

5. For example, a participant in the scheme not
named as a defendant herein (“CC-1”), acting under the
supervision of ALEKSANDR RAZUMOVSKIY, the defendant, would
create fake lease agreements and other documents in the names of
other participants to enable those other participants to falsely
demonstrate that they resided at the address identified on the

lease. Certain participants in the scheme, including RAMIL
eo

ah

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 3 of 14

FAZLUTDINOV and GENNADY TOPOROV, the defendants, would then seek
and obtain identification documents by presenting those forged
lease agreements to an identity document-issuing authority, such
as a state motor vehicle department. Often the address reflected
on such lease agreements was, in fact, the address of a private
mail handling service, such as Mailboxes, Etc., and not the
residence of any person.

6. The Check Scam also involved the creation or
appropriation of a business entity that had been legally formed
but that had no business activities, no place of business, and
no employees (a “Sham Company” or, collectively, the “Sham
Companies”). Using a Sham Company’s formation documents, and
acting at the direction of ALEKSANDR RAZUMOVSKIY and/or MARKO
STASIV, the defendants, other participants in the Check Scam,
such as RAMIL FAZLUTDINOV and GENNADY TOPOROV, the defendants,
would open a business account at a bank insured by the Federal
Deposit Insurance Corporation (the “Payroll Account” or,
collectively, “Payroll Accounts”) and then order blank payroll
checks in the name of the Sham Company. In creating the Payroll
Accounts, FAZLUTDINOV, TOPOROV, and others intentionally misled
bank employees about the location and nature of the Sham
Companies and omitted to inform bank employees that the Payroll

Accounts would be used to facilitate the Check Scam.

 
a

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 4 of 14

7. Typically, a participant in the Check Scam would
establish a phone number for a Sham Company and would register
the Sham Company in phone and business directories available on
the Internet, such as yellowpages.com, in order to publicly
convey the false impression that the Sham Company was an
operating business and that it operated out of a particular
office address. While the participants would select a local
telephone number to perpetuate the false impression that a Sham
Company was a local business, the participants would often
arrange for calls to the Sham Company to be forwarded to the
cellphone of ALEKSANDR RAZUMOVSKIY, the defendant, who would
pretend to be a manager of the Sham Company and who would
falsely verify the employment status of the participant
presenting the payroll check. On at least one occasion in or
about September 2017, an employee of a check-cashing business
located in Norfolk, Virginia called the number on a payroll
check to verify its nature and the call was forwarded to, and
received by, RAZUMOVSKIY in Manhattan, New York.

8. The participants in the Check Scam divided
themselves into different roles. For example, lower level
members of the scheme, such as RAMIL FAZLUDTINOV and GENNADY
TOPOROV, the defendants, would act as “check cashers” who
actually presented payroll checks to check-cashing businesses.

Others, known as “drivers,” such as MARKO STASIV, the defendant,

 
a

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 5 of 14

would escort “check cashers” between locations. Finally,
supervisors, such as ALEKSANDR RAZUMOVSKIY, the defendant, would
oversee and direct the Check Scam’s operations.

9. In each iteration of the Check Scam, “check
cashers,” including RAMIL FAZLUTDINOV and GENNADY TOPOROV, the
defendants, typically began by presenting payroll checks in the
names of a Sham Company to check-cashing establishments in
relatively small amounts, such as $400. These checks would clear
the associated Payroll Account and the Check Scam participants
would re-deposit the funds into that Payroll Account to fund
payroll check withdrawals. Over the course of weeks, the Check
Scam participants would repeat this withdrawal and deposit
cycle, creating the artificial appearance that the Payroll
Account had funds sufficient to cover numerous payroll checks,
and would slowly increase the face value of the payroll checks
presented to check-cashing businesses and cleared through the
Payroll Account. Once check-cashing businesses were willing to
accept payroll checks with face values in the thousands of
dollars, the Check Scam participants would culminate the fraud
by presenting numerous payroll checks to check-cashing
businesses for which the Payroll Account held insufficient
funds, keeping the cash they obtained for themselves, and
inflicting losses on (a) the check-cashing businesses who

advanced funds on the basis of the payroll checks, (b) banks who

 
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 6 of 14

transferred funds to check-cashing businesses before discovering
the overdraft in the Payroll Accounts, or (c) both.

10. During the course of the Check Scam, and to
further its objectives, ALEKSANDR RAZUMOVSKIY, RAMIL
FAZLUTIDINOV, MARKO STASIV, and GENNADY TOPOROV, the defendants,
and other participants, maintained contact with one another
through telephone calls, text messages, and email. These
communications included calls and text messages between CC-1, a
participant in the Check Scam, when CC-1 was in Virginia, and
RAZUMOVSKIY, while RAZUMOVSKIY was located Manhattan, New York.

11. In furtherance of the scheme, and to facilitate
the Check Scam participants’ travel to various cities to execute
the Check Scam, Check Scam participants obtained hotel rooms
using the names and hotel loyalty program accounts of real
persons who were not participants in the Check Scam. MARKO
STASIV, the defendant, wrongfully obtained these names and
accounts through a contact with access to a particular hotel
chain’s loyalty rewards program accounts and without the
permission of the accountholders. ALEKSANDR RAZUMOVSKIY, RAMIL
FAZLUTDINOV, and MARKO STASIV, the defendants, each used at
least one such account to cover the expenses of a hotel stay and
each signed documents connected to those stays purporting to

authorize the use of real person’s loyalty program account.

 
 

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 7 of 14

Statutory Allegations

 

12. From at least in or about September 2016, up to and
including in or about February 2018, in the Southern District of
New York and elsewhere, ALEKSANDR RAZUMOVSKIY, RAMIL FAZLUTDINOV,
MARKO STASIV, and GENNADY TOPOROV, the defendants, and others known
and unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit bank
fraud in violation of Title 18, United States Code, Section 1344,
and wire fraud in violation of Title 18, United States Code,
Section 1343, to wit, RAZUMOVSKIY, FAZLUTDINOV, STASIV, and
TOPOROV participated in a scheme to cash checks drawn on unfunded
bank accounts, opened in the name of sham companies created by
others, at multiple check-cashing businesses located across the
country, and coordinated and advanced that scheme through the use
of interstate telephone calls and text messages.

13. It was a part and an object of the conspiracy that
ALEKSANDR RAZUMOVSKIY, RAMIL FAZLUTDINOV, MARKO STASIV, and
GENNADY TOPOROV, the defendants, and others known and unknown,
would and did execute and attempt to execute a scheme and artifice
to defraud financial institutions, the deposits of which were then
insured by the Federal Deposit Insurance Corporation, and to obtain
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, such financial

institutions, by means of false and fraudulent pretenses,
>

~~

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 8 of 14

representations, and promises, in violation of Title 18, United
States Code, Section 1344.

14. It was a further part and an object of the
conspiracy that ALEKSANDR RAZUMOVSKIY, RAMIL FAZLUTDINOV, MARKO
STASTV, and GENNADY TOPOROV, the defendants, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Section 1343.

(Title 18, United States Code, Section 1349.)

COUNT TWO

(Wire Fraud Affecting Financial Institutions)
The Grand Jury further charges:

15. The allegations contained in paragraphs 1 through
11 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

16. From at least in or about September 2016, up to
and including at least in or about February 2018, in the
Southern District of New York and elsewhere, ALEKSANDR

RAZUMOVSKIY, RAMIL FAZLUTDINOV, MARKO STASIV, and GENNADY

 
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 9 of 14

TOPOROV, the defendants, willfully and knowingly, having devised
and intending to devise a scheme and artifice to defraud, and
for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, transmitted
and caused to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, which affected a
financial institution, to wit, RAZUMOVSKIY, FAZLUTDINOV, STASIV,
and TOPOROV participated in a scheme to cash checks drawn on
unfunded bank accounts, opened in the name of sham companies
created by others, at multiple check-cashing businesses located
across the country, and coordinated and advanced that scheme by,
among other things, (a) exchanging interstate telephone calls
and text messages with one another regarding the scheme and (b)
soliciting and receiving interstate telephone calls from check-
cashing business employees.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT THREE

(Aggravated Identity Theft)
The Grand Jury further charges:
17. The allegations contained in paragraphs 1 through
11 of this Indictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

9

 
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 10 of 14

18. In or about December 2017, in the Southern
District of New York and elsewhere, ALEKSANDR RAZUMOVSKIY, the
defendant, knowingly transferred, possessed, and used, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Title
18, United States Code, Section 1028A(c), to wit, RAZUMOVSKIY,
in connection with the conspiracy to defraud alleged in Count
One of this Indictment, used the name and loyalty program
membership identification number of another person to cover the
expenses of a stay at a hotel in Niles, Illinois.

(Title 18, United States Code, Sections 1028A(c) and 2.)

COUNT FOUR

(Aggravated Identity Theft)
The Grand Jury further charges:

19. The allegations contained in paragraphs 1 through
11 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

20. In or about August 2017, in the Southern District
of New York and elsewhere, RAMIL FAZLUDINOV, the defendant,
knowingly transferred, possessed, and used, without lawful
authority, a means of identification of another person, during
and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), to wit, FAZLUDINOV, in

connection with the conspiracy to defraud alleged in Count One

10
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 11 of 14

of this Indictment, used the name and loyalty program membership
identification number of another person to cover the expenses of
a stay at a hotel in Atlanta, GA.

(Title 18, United States Code, Sections 1028A(c) and 2.)

COUNT FIVE

(Aggravated Identity Theft)
The Grand Jury further charges:

21. The allegations contained in paragraphs 1 through
11 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

22. From at least in or about January 2017, up to and
including at least in or about February 2018, in the Southern
District of New York and elsewhere, MARKO STASIV, the defendant,
knowingly transferred, possessed, and used, without lawful
authority, a means of identification of another person, during
and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), to wit, STASIV, in
connection with the conspiracy to defraud alleged in Count One
of this Indictment, used the names and loyalty program
membership identification number of others persons to reserve
hotel rooms for himself and others, and used the name and

loyalty program account of another person to cover the expenses

11

 
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 12 of 14

of a stay at a hotel in Simi Valley, CA in or about February
2018.

(Title 18, United States Code, Sections 1028A(c) and 2.)

FORFEITURE ALLEGATION

 

23. As a result of committing the offenses charged in
Counts One and Two of this Indictment, ALEKSANDR RAZUMOVSKIY, RAMIL
FAZLUTDINOV, MARKO STASIV, and GENNADY TOPOROV, the defendants,
shall forfeit to the United States, pursuant to 18 U.S.C.
§ 982(a) (2) (A), any and all property constituting or derived from,
proceeds obtained directly or indirectly, as a result of the
commission of said offenses, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offenses that the defendants
personally obtained.

Substitute Asset Provision

 

24. If any of the above described forfeitable property,
as a result of any act or omission of the defendants:
a. Cannot be located upon the exercise of due
diligence;
b. Has been transferred or sold to, or deposited

with, a third person;

Cc. Has been placed beyond the jurisdiction of the

Court;

d. Has been substantially diminished in value; or

12

 
¥

Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 13 of 14

e. Has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Section 982;
Title 21, United States Code, Section 853.)

bell bbce— Beefy 8 Rem

a ft
FOREPERSON GEOFFREY 4. BERMAN
United States Attorney

 

13

 
Case 1:18-cr-00259-PKC Document 97 Filed 12/18/18 Page 14 of 14

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- Vv. _
ALEKSANDR RAZUMOVSKIY,
RAMIL FAZLUTDINOV,
MARKO STASIV, and
GENADY TOPOROV,

Defendants.

 

INDICIMENT
S2 18 Cr. 259 (PKC)
(18 U.S.C. §8§ 1028A, 1343, 1349 & 2.)

GEOFFREY S. BERMAN
United States Attorney.

Zh, a

126 fig
Fil col Seconol Se perseel, Tro ictoteud.

USM ba, Fea nrcar

 

 

 
